Action under article 15 of the Real Property Law, to compel the determination of a claim to real property, the parcel affected being a triangular gore at the southeast corner of Sixteenth avenue and Forty-fourth street, Brooklyn, N. Y. Judgment for the defendant unanimously affirmed, with costs. The plaintiffs did not establish title in themselves. (Stirnweis v. Cacioppo, 258 N. Y. 68; Vanderveer Crossings v. Rapalje, 133 App. Div. 203; D’Anna v. City of New York, 246 id. 753; Real Prop. Law, §§ 500, 501, subd. 1.) Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.